Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on October 23rd, 2019.  Claims 1 to 20 are pending and examined below.

Drawings
The drawings are objected to because all figures except figure 2 are difficult to read without additional textual labels (beyond just numbers).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a perception module configured to…” in claims 1 and 20,
“a prediction module configured to…” in claims 1 and 20,
“a diagnostic module configured to…” in claims 1 and 20,
“the prediction module is configured to …” in claims 3 and 7,
“the perception module is further configured to…” in claims 6 and 8, and
“the diagnostic module is configured to…” of claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6 to 9, 16 to 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 3, 6 to 9, and 20 all invoke 35 U.S.C. 112(f) but the specification fails to disclose any corresponding structure for the placeholder terms.  As such, these claims are indefinite under 35 U.S.C. 112(b).
Claim limitations
“a perception module configured to…” in claims 1 and 20,
“a prediction module configured to…” in claims 1 and 20,
“a diagnostic module configured to…” in claims 1 and 20,
“the prediction module is configured to …” in claims 3 and 7,
“the perception module is further configured to…” in claims 6 and 8, and
“the diagnostic module is configured to…” of claim 9
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions.  The specification does not contain any description of the structure of these claimed elements. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structures, materials, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structures, materials, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structures, materials, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 
	Claims 6 to 9 and 16 to 18 involve the claim element of the “perception results”.  The specification does not define what “perception results” are and as such the term is rendered indefinite.  For the purposes of examination, the examiner interprets “perception results” to be the measured results from the sensors (the output of the perception module).

Claim Rejections - 35 USC § 101
Claims 1 to 10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed towards a system but they do not recite structural features but rather recite modules  which are software terms. Therefore, these claims appear to be directed towards software per se and software is not a statutory category of patentable subject matter.  Appropriate correction and/or clarification is required.  The Office recommends amending the claims so that appropriate structural features are recited in the bodies of these claims.  The Applicant is reminded, however, that any amendment to the claims must have support in the original specification.
Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of comparing an extrapolated or predicted value with a newly measured value. This judicial exception is not integrated into a practical application because the claims merely recite the steps of the mental process itself and have no additional elements that integrate the judicial exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
No, claims 1 and 20 are directed to software per se, and as already discussed are non-statutory subject matter.  The examiner will continue the analysis for these claims despite the eligibility test concluding at this step in an effort to encourage the compact prosecution of this application.
Yes, claim 11 is directed to a method (a process).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, claims 1, 11, and 20 recite an abstract idea, specifically the mental process of comparing an extrapolated or predicted value with a newly measured value.  This mental process involves both evaluation (“generate…”) and judgment (“results of a comparison…”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is sensing near a vehicle.  The additional elements are a sensor, sensor data, a camera, sending/receiving the sensor data, and outputting results.  Sensors, sensor data, cameras, and the transmission of sensor data are all forms of mere data gathering and are therefore insignificant extra-solution activity.  Outputting results are a form of post-solution displaying and therefore another form of insignificant extra-solution activity.  As a result, there are no significant additional elements present that can integrate the judicial exception into the practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, as previously discussed any additional element amounts to insignificant extra-solution activity.  See MPEP 2106.05(g).

This analysis does not change for the dependent claims:
Claims 2 and 12 introduce additional elements related to data gathering, which is a form of insignificant extra-solution activity.  The analysis does not change.
Claims 3 to 4, 6 to 9, 13 to 14 and 16 to 19 involve additional steps in the mental process, and as such there introduce no additional elements in the analysis.  The analysis does not change.
Claims 5 and 15 introduce the additional element of a “convolutional long short term memory network”.  This neural network does not amount to an abstract idea according to MPEP 2106.04(a)(1).  However, neural networks and other machine learning techniques are well-understood, routine, and conventional algorithms used in vehicle controls and navigation.  In effect, the use of a neural network here amounts to mere instructions to implement an abstract idea (the mental process) on a generic computer.  This additional element does not integrate the judicial exception into the practical application.  See MPEP 2106.05(f).  Furthermore, due to the conventionality of the neural networks in this field, this additional element does not amount to significantly more than the judicial exception.  The analysis does not change.

In conclusion, claims 1 to 20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 4, 11 to 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 20120083923 A1), hereinafter known as Matsumoto.
As to claim 1, Matsumoto discloses a perception system, comprising:
a perception module configured to capture first sensor data, wherein the first sensor data includes data from at least one of an external sensor and a camera captured in a first period (Matsumoto, ¶[0032], “The robot 2 includes a processor 202, a memory 203, a wireless LAN card 204, a laser measurement sensor 205 (which may also be referred to as a distance measurement sensor), a mobile mechanism device 206, a storage device 201, and a bus.”; and Matsumoto, ¶[0033], “In place of the laser measurement sensor 205, any other type of a sensor may be used as long as the sensor can measure a geometric shape of an object. Such sensors include, for example, a laser measurement sensor which measures a geometric shape of an object on a three-dimensional horizontal plane by scanning in a direction besides the horizontal direction; and a stereo camera in which an image feature amount of an object taken by a camera is triangulated by other cameras, to thereby measure a three-dimensional geometric shape of the object. The mobile mechanism device 206 corresponds to the mobile mechanism part 24 in FIG. 1 and description thereof is omitted herefrom.”);
a prediction module configured to (i) receive the first sensor data, (ii) generate, based on the first sensor data, predicted sensor data for a second period subsequent to the first period, (iii) receive second sensor data for the second period, and (iv) output results of a comparison between the predicted sensor data and the second sensor data (Matsumoto, ¶[0008], “To solve the problem as described above, the present invention provides a robot control system, including; a robot that moves on a path while detecting an obstacle by a distance measurement sensor; and a robot control terminal that stores a map data in a storage part and instructs the robot on which path the robot is to move. The robot moving on a path transmits a first measurement result obtained by the distance measurement sensor to the robot control terminal. The robot control terminal: estimates a second measurement result which is to be measured in a future time at a location at which the robot arrives after the robot moves, in such a manner that the second estimated measurement result can be compared to the map date, based on the first measurement result transmitted from the robot; and notifies a user of a re-creation of the map data, if a proportion of an unmatched portion between the second estimated measurement result and the map data is larger than a preset threshold.”); and
a diagnostic module configured to selectively identify a fault in the perception system based on the results of the comparison (Matsumoto, ¶[0080], “As a result of S207, if the proportion of a valid portion to the entire simulation sensor data 325 is equal to or less than a preset threshold (S207, No), this means that an invalid portion, that is, an unknown portion is larger, and the map re-create determination program 315 estimates a possible occurrence of a matching error between the map data 321 and the sensor data 324 in the robot 2. The display program 316 displays a time and a location when and where the map (the map data 321) is to be re-created, together with a warning on the display 305 (S208).”; and Matsumoto, ¶[0090], “According to the first embodiment, it is possible to detect an unmatched portion between the actual environment and the map data 321 which may incur an error of estimating a position and an orientation of the robot 2 when the robot 2 autonomously moves.  It is also possible to notify an administrator of the robot control system 1 that a preset time for re-creating a map has come and that which portion on the map is to be re-created.”).
Claims 11 and 20 are different embodiments of claim 1 and are rejected via substantially the same arguments.
As to claim 2, Matsumoto discloses a perception system wherein
the first sensor data further includes historical sensor data captured in periods prior to the first period (Matsumoto, ¶[0061], “The position orientation estimate program 214 estimates a position and an orientation of the robot 2 based on a matching of the sensor data 324 and the map data 321 (S104), to thereby create the estimated position orientation data 326. The matching is assumed to be performed using a technique called ICP (Iterative Closest Point).  With the technique, the position orientation estimate program 214 makes, from among respective points constituting the sensor data 324 and the map data 321, a pair of points made up of one point from the sensor data 324 and the other from the map data 321 and having the shortest distance therebetween. The position orientation estimate program 214 then estimates relative position and orientation of the robot 2 itself such that a sum of the distances between the corresponded points becomes small, that is, based on the sensor data 324 and the map data 321 when geometric features thereof overlap each other most. Herein, a position and an orientation of the sensor data 324 in the map data 321 estimated using ICP are regarded as a position and an orientation of the robot 2. Note that ICP is used herein as the technique of matching. However, any other technique may be used as long as a similar effect can be achieved.”).
Claim 12 is a different embodiment of claim 2 and is rejected via substantially the same arguments.
As to claim 3, Matsumoto discloses a perception system wherein
the prediction module is configured to generate the predicted sensor data further based on the historical sensor data (Matsumoto, ¶[0061], “The position orientation estimate program 214 estimates a position and an orientation of the robot 2 based on a matching of the sensor data 324 and the map data 321 (S104), to thereby create the estimated position orientation data 326. The matching is assumed to be performed using a technique called ICP (Iterative Closest Point).  With the technique, the position orientation estimate program 214 makes, from among respective points constituting the sensor data 324 and the map data 321, a pair of points made up of one point from the sensor data 324 and the other from the map data 321 and having the shortest distance therebetween. The position orientation estimate program 214 then estimates relative position and orientation of the robot 2 itself such that a sum of the distances between the corresponded points becomes small, that is, based on the sensor data 324 and the map data 321 when geometric features thereof overlap each other most. Herein, a position and an orientation of the sensor data 324 in the map data 321 estimated using ICP are regarded as a position and an orientation of the robot 2. Note that ICP is used herein as the technique of matching. However, any other technique may be used as long as a similar effect can be achieved.”).
Claim 13 is a different embodiment of claim 3 and is rejected via substantially the same arguments.
As to claim 4, Matsumoto discloses a perception system wherein
the results of the comparison include a numerical representation of a difference between the predicted sensor data and the second sensor data (Matsumoto, ¶[0008], “To solve the problem as described above, the present invention provides a robot control system, including; a robot that moves on a path while detecting an obstacle by a distance measurement sensor; and a robot control terminal that stores a map data in a storage part and instructs the robot on which path the robot is to move. The robot moving on a path transmits a first measurement result obtained by the distance measurement sensor to the robot control terminal. The robot control terminal: estimates a second measurement result which is to be measured in a future time at a location at which the robot arrives after the robot moves, in such a manner that the second estimated measurement result can be compared to the map date, based on the first measurement result transmitted from the robot; and notifies a user of a re-creation of the map data, if a proportion of an unmatched portion between the second estimated measurement result and the map data is larger than a preset threshold.”).
Claim 14 is a different embodiment of claim 4 as is rejected via substantially the same arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claims 1 and 11 above, and further in view of Ning et al. (US 9760806 B1), hereinafter known as Ning.
Regarding claim 5, Matsumoto does not teach but Ning teaches a perception system wherein
the prediction module includes a convolutional long short term memory network (Ning, column 1, line 51 to column 2, line 3, “One aspect of the present disclosure provides a method for vision-centric deep-learning-based road situation analysis, comprising: receiving real-time traffic environment visual input from at least one camera; determining, using a recurrent you only look once (ROLO) engine, at least one initial region of interest from the real-time traffic environment visual input by using a convolutional neural networks (CNN) training method; verifying, using the recurrent you only look once (ROLO) engine the at least one initial region of interest to determine if a detected object in the at least one initial region of interest is a candidate object to be tracked by using the CNN training method; in response to determining the detected object is a candidate object, tracking, using a plurality of long short-term memory units (LSTMs), the detected object based on the real-time traffic environment visual input, and predicting a future status of the detected object by using the CNN training method; and determining if a warning signal is to be presented to a driver of a vehicle based on the predicted future status of the detected object.”; and Ning, column 2, lines 35 to 57, “Another aspect of the present disclosure provides a system for vision-centric deep-learning-based road situation analysis, comprising: at least one camera for receiving real-time traffic environment visual input; a recurrent you only look once (ROLO) engine configured for: determining at least one initial region of interest from the real-time traffic environment visual input by using a convolutional neural networks (CNN) training method, and verifying the at least one initial region of interest to determine if a detected object in the at least one initial region of interest is a candidate object to be tracked by using the CNN training method; a plurality of long short-term memory units (LSTMs) configured for: in response to determining the detected object is a candidate object, tracking the detected object based on the real-time traffic environment visual input, and predicting a future status of the detected object by using the CNN training method; and a decision making agent for determining if a warning signal to be presented to a driver of a vehicle based on the predicted future status of the detected object.”).
It would have been obvious to a person having ordinary skill in the art to combine the perception system of Matsumoto with the network of Ning, because this network could improve the quality of the predictions needed for the comparisons.
Claim 15 is a different embodiment of claim 5 and is rejected via substantially the same arguments.

Claims 6 to 9 and 16 to 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claims 1 and 11 above, and further in view of Martinson et al. (US 20180053102 A1), hereinafter referred to as Martinson.
Regarding claim 6, Matsumoto does not teach but Martinson teaches a perception system wherein
the perception module is further configured to generate perception results based on the second sensor data, wherein the perception results identify features contained in the second sensor data (Martinson, ¶[0071] to ¶[0073], “The prediction engine 231 may include computer logic operable to process sensor data to predict future actions, such as future driver actions relating to the mobile platform 101. In some implementations, the prediction engine 231 may extract features from sensor data for use in predicting the future actions of a user, for example, by inputting the extracted features into a driver action prediction model.  In some implementations, the prediction engine 231 may receive sensor data from sensors 103 relating to the mobile platform 101 environment, such as inside or outside of a vehicle, a driver's actions, other nearby mobile platforms 101 and/or infrastructure, etc. The prediction engine 231 may analyze the received sensor data and remove the noise and/or unnecessary information of the sensor data. In some implementations, sensor data received by the sensor(s) 103 may contain different features and/or formats. The prediction engine 231 may filter various features and/or normalize these different formats to be compatible with the driver action prediction model.  The prediction engine 231 may include computer logic operable to extract features from the sensor data. In some implementations, the prediction engine 231 may extract features that can be used independently to recognize and/or predict user actions. In some implementations, the prediction engine 231 may extract features from sensor data received directly from the sensors 103.”).
It would have been obvious to a person having ordinary skill in the art to combine the perception system of Matsumoto with the feature identification of Martinson, because feature detection takes advantage of the camera to provide additional information for comparison and localization, therefore providing greater accurary.
Claim 16 is a different embodiment of claim 6 and is rejected via substantially the same arguments.
Regarding claim 7, Matsumoto in view of Martinson discloses a perception system wherein
the prediction module is configured to generate predicted perception results corresponding to the predicted sensor data (Matsumoto, ¶[0008], “To solve the problem as described above, the present invention provides a robot control system, including; a robot that moves on a path while detecting an obstacle by a distance measurement sensor; and a robot control terminal that stores a map data in a storage part and instructs the robot on which path the robot is to move. The robot moving on a path transmits a first measurement result obtained by the distance measurement sensor to the robot control terminal. The robot control terminal: estimates a second measurement result which is to be measured in a future time at a location at which the robot arrives after the robot moves, in such a manner that the second estimated measurement result can be compared to the map date, based on the first measurement result transmitted from the robot; and notifies a user of a re-creation of the map data, if a proportion of an unmatched portion between the second estimated measurement result and the map data is larger than a preset threshold.”).
Claim 17 is a different embodiment of claim 7 and is rejected via substantially the same arguments.
Regarding claim 8, Matsumoto in view of Martinson discloses a perception system wherein
the prediction module is configured to (i) compare the predicted perception results to the perception results and (ii) provide results of the comparison between the predicted perception results and the perception results to the diagnostic module (Matsumoto, ¶[0008], “To solve the problem as described above, the present invention provides a robot control system, including; a robot that moves on a path while detecting an obstacle by a distance measurement sensor; and a robot control terminal that stores a map data in a storage part and instructs the robot on which path the robot is to move. The robot moving on a path transmits a first measurement result obtained by the distance measurement sensor to the robot control terminal. The robot control terminal: estimates a second measurement result which is to be measured in a future time at a location at which the robot arrives after the robot moves, in such a manner that the second estimated measurement result can be compared to the map date, based on the first measurement result transmitted from the robot; and notifies a user of a re-creation of the map data, if a proportion of an unmatched portion between the second estimated measurement result and the map data is larger than a preset threshold.”).
Regarding claim 9, Matsumoto in view of Martinson discloses a perception system wherein
the diagnostic module is configured to selectively identify the fault in the perception system further based on the results of the comparison between the predicted perception results and the perception results (Matsumoto, ¶[0080], “As a result of S207, if the proportion of a valid portion to the entire simulation sensor data 325 is equal to or less than a preset threshold (S207, No), this means that an invalid portion, that is, an unknown portion is larger, and the map re-create determination program 315 estimates a possible occurrence of a matching error between the map data 321 and the sensor data 324 in the robot 2. The display program 316 displays a time and a location when and where the map (the map data 321) is to be re-created, together with a warning on the display 305 (S208).”; and Matsumoto, ¶[0090], “According to the first embodiment, it is possible to detect an unmatched portion between the actual environment and the map data 321 which may incur an error of estimating a position and an orientation of the robot 2 when the robot 2 autonomously moves.  It is also possible to notify an administrator of the robot control system 1 that a preset time for re-creating a map has come and that which portion on the map is to be re-created.”).
Claim 18 is a different embodiment of claim 9 and is rejected via substantially the same arguments.
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claims 1 and 11 above, and further in view of Akiyama et al. (US 20160364620 A1), hereinafter known as Akiyama.
Regarding claim 10, Matsumoto teaches a perception system wherein
the fault corresponds to a fault in at least the external sensor (Matsumoto, ¶[0002], “The discrepancy between the map data and the actual environment generated as described above may lead to a matching error between the map data of the robot and the sensor data, that is, an estimation error of a position and an orientation of the robot, which results in a failure of an autonomous movement of the robot. It is thus necessary to re-create the map data for the robot such that there is no discrepancy between the map data and the actual environment.”; and Matsumoto, ¶[0080], “As a result of S207, if the proportion of a valid portion to the entire simulation sensor data 325 is equal to or less than a preset threshold (S207, No), this means that an invalid portion, that is, an unknown portion is larger, and the map re-create determination program 315 estimates a possible occurrence of a matching error between the map data 321 and the sensor data 324 in the robot 2. The display program 316 displays a time and a location when and where the map (the map data 321) is to be re-created, together with a warning on the display 305 (S208).”).
Regarding claim 10, Matsumoto does not teach but Akiyama teaches a perception system wherein
the fault corresponds to a fault in at least the camera (Akiyama, ¶[0048], “The surroundings state recognition unit 106 includes the dirtiness diagnosis unit 108 and surroundings recognition unit 107. The dirtiness diagnosis unit 108 diagnoses as to whether or not dirt adheres to the lens of the on-vehicle camera 111 based on the results of the determination. The dirtiness diagnosis unit 108, when it diagnoses that dirt adheres to the lens of the on-vehicle camera 111, outputs FAIL information, which instructs the surroundings recognition unit 107 to suspend the recognition processing of the state surrounding the vehicle since it is difficult for the surroundings recognition unit 107 to accurately execute image recognition processing and to be likely to misrecognize image, to the surroundings recognition unit 107 and outputs, to the driver notification unit 109, dirtiness notification information for notifying a driver of the vehicle of suspending the recognition processing by the surroundings recognition unit 107 due to the dirt on the lens.”).
It would have been obvious to combine the perception system of Matsumoto with the camera-fault detection of Akiyama, because identifying which sensor (either the main sensor or camera) fails would prove critical to correcting any inputs and therefore would result in improving the accuracy of the system as a whole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aurongzeb et al. (US 20170034502 A1) discusses identifying camera errors.
Nakamura et al. (JP H08279093 A1) and O'Dea et al. (US 20150102955 A1) discuss comparing predicted and measured values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667      

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667